 Case 1:19-cv-06788-BMC Document 21 Filed 01/27/21 Page 1 of 2 PageID #: 70

                                                     U.S. Department of Justice


                                                     United States Attorney
                                                     Eastern District of New York

                                                     271 Cadman Plaza East
                                                     Brooklyn, New York 11201

                                                     January 27, 2021
By ECF
Honorable Brian M. Cogan
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:     Anthony Belmosa v. United States of America,
                      Civ. No. 19-CV-6788 (BMC) (E.D.N.Y.)

Dear Judge Cogan:

        This Office represents Defendant United States of America in connection with the above-
referenced Federal Tort Claims Act case. In accordance with the Court’s January 26, 2021 Order,
the parties respectfully submit the following list of witnesses and exhibits.

       Witnesses:

   -   Anthony Belmosa (Plaintiff)
   -   Alfred Haywood (Maintenance Manager at the JFK United States Postal Service facility)

       Exhibits:

   -   Two photographs of the pavement taken by Plaintiff (Plaintiff’s Exhibit)
   -   Google Map overhead views of the JFK USPS facility (Defendant’s Exhibit)
   -   Citimedical Examination Report, dated February 8, 2017 (Defendant’s Exhibit)

       The parties thank the Court for its consideration of this matter.

                                                     Respectfully submitted,

                                                     SETH D. DUCHARME
                                                     United States Attorney

                                             By:              /s/
                                                     Matthew J. Modafferi
                                                     Assistant U.S. Attorney
                                                     718-254-6229
                                                     Matthew.modafferi@usdoj.gov
 Case 1:19-cv-06788-BMC Document 21 Filed 01/27/21 Page 2 of 2 PageID #: 71




cc:   Matthew T. Gammons, Esq. (By ECF)
      Attorney for Plaintiff




                                          2
